EXHIBIT 10.1

Sun Healthcare Group, Inc. Executive Bonus Plan


Effective January 1, 2011, annual incentive bonuses of senior management
(“Executives”) of Sun Healthcare Group, Inc. (“Sun”), who are designated
annually by the Compensation Committee of the Board of Directors of Sun (the
“Committee”), shall be determined pursuant to this plan.  This plan is intended
to provide bonuses that qualify for the performance-based compensation exemption
of Section 162(m) (“Section 162(m)”) of the Internal Revenue Code of 1986, as
amended (the “Code”).  This plan is adopted under Section 5.1.4 and Section 5.2
of Sun’s 2009 Equity Incentive Plan (the “Plan”), and bonuses awarded under this
plan shall be awards under the Plan that are subject to all of the terms and
conditions of the Plan.


The incentive bonus (the “Bonus”) of an Executive for any fiscal year (the
“Applicable Fiscal Year”) shall be based on two components:  achievement of the
EBITDA target (which establishes the maximum amount of the Bonus (the “Maximum
Bonus Amount”)) and a quality of care component, as described below.  The Bonus
of each Executive cannot exceed his or her Maximum Bonus Amount.


1.           EBITDA.  Within the first ninety (90) days of the Applicable Fiscal
Year, the Committee shall establish a target for Sun’s consolidated earnings
before interest, taxes, depreciation and amortization (“EBITDA”) and the target
Bonus for each executive for the Applicable Fiscal Year.  EBITDA shall be
measured using the normalized EBITDA of Sun as published by Sun in its press
release announcing financial results for the Applicable Fiscal Year, which
normalizing adjustments consist of prior period actuarial adjustments for self
insurance for general and professional liability, EBITDA of discontinued
operations, and nonrecurring costs related to acquisitions and other similar
events, adjusted for discontinued operations and any change in accounting
policies or practices.  To preserve (but not increase) the level of incentives
intended, the Committee shall also adjust EBITDA to exclude the effect of any
mergers and acquisitions.


An Executive’s Maximum Bonus Amount for the Applicable Fiscal Year shall be
based upon normalized EBITDA (adjusted as set forth above) attained as a
percentage of the target normalized EBITDA established for that year as follows
(percentages in the tables are percentages of target Bonus):


 % of
 Normalized
 EBITDA
 Target
 Achieved
85%
90%
95%
100%
105%
110%
115%
 % of
 Target
 Bonus
 Funded
30%
50%
95%
100%
125%
150%
175%





If the actual normalized EBITDA (adjusted as set forth above) is less than 85%
of target normalized EBITDA, no Bonus will be paid to any Executive.  If
normalized EBITDA (adjusted as set forth above) exceeds 115% of target
normalized EBITDA, each Executive’s Maximum Bonus Amount will equal the
percentage of that Executive’s target Bonus set forth in the last

 
1

--------------------------------------------------------------------------------

 

column of the table above.  If normalized EBITDA (adjusted as set forth above)
is greater than the percentage of target normalized EBITDA shown in one column
but less than the percentage shown in the adjacent column, the Executive’s
Maximum Bonus Amount will equal the percentage of the Executive’s target Bonus
determined on a straight-line basis between the percentages shown in the
applicable columns of the table.


In no case, however, shall the Maximum Bonus Amount of any Executive exceed (i)
the amount that has been accrued for such Bonus in the calculation of normalized
EBITDA and (ii) the applicable limit set forth in Section 5.2.3 of the Plan.


2.           Quality of Care.


The Committee may, within the first 90 days of an Applicable Fiscal Year,
designate one or more Executives (“Designated Executives”) whose final Bonus
determination will be subject to a quality of care component based on the
Committee’s assessment of data relating to quality of care for the corresponding
Applicable Fiscal Year, as described below.  The amount of the quality of care
component of a Designated Executive’s Bonus opportunity shall equal 20% of the
Executive’s Maximum Bonus Amount for that year.  Some or all of the Executives
may be Designated Executives.  Executives who are not Designated Executives
shall be entitled to receive a Bonus equal to their Maximum Bonus Amount.


After conclusion of the Applicable Fiscal Year, the Committee shall review the
quality of care data and, based on such review, determine, in its discretion
whether to award to each Designated Executive the full amount of the quality of
care component of his or her Maximum Bonus Amount for that year or a lesser
amount.  In assessing such data, the Committee shall have complete discretion to
consider what it deems relevant to the performance of the Designated Executive
with respect to quality of care, including data supplied by third parties, such
as PointRight, Inc. or another independent reporting organization, and
internally generated data.


If the Committee determines to award a Designated Executive less than the full
amount of his or her quality of care component of the applicable Maximum Bonus
Amount for that particular year, the Executive’s Bonus for that year will be up
to 20% less (corresponding to the 20% quality of care component) than the
Executive’s Maximum Bonus Amount for that year, with the final Bonus amount
within this range as determined by the Committee in its discretion.  For
example, if the Committee, after conclusion of the Applicable Fiscal Year,
determines that only 90% of a Designated Executive’s quality of care component
has been earned (i.e. 18% of the Maximum Bonus Amount), the Designated Executive
will receive a Bonus equal to 98% of his or her Maximum Bonus Amount.


3.           Committee Certification and Timing of Payment.  As soon as
practicable after the end of the Applicable Fiscal Year, the Committee shall
determine the amount of Sun’s normalized EBITDA for such year, the Maximum Bonus
Amount for each Executive, any appropriate reductions to Maximum Bonus Amounts
for Designated Executives with respect to that year, and the final Bonus
amounts.  No Bonus shall be paid to an Executive for the Applicable Fiscal Year
unless and until the Committee has certified, by resolution or other appropriate
action in writing, the normalized EBITDA earned by Sun, the normalized EBITDA
earned by Sun (and any applicable adjustment as set forth above) as a percentage
of the target normalized EBITDA (as

 
2

--------------------------------------------------------------------------------

 

so adjusted) and the amount of the Bonus earned by each Executive.  Any Bonuses
shall be paid to each Executive as soon as practicable after completion of the
year-end audit for the Applicable Fiscal Year and following the Committee’s
certification described above  (but in no event later than March 15 of the
calendar year following the Applicable Fiscal Year to which the Bonus relates).


4.           Recoupment of Bonus Payments.  A Bonus paid to an Executive is
subject to recoupment, to the extent determined to be appropriate by the
Committee, if each of the following circumstances occur: (1) the amount of the
Bonus was calculated based on the achievement of normalized EBITDA, the
calculation of which was based on financial statements that are subsequently the
subject of an accounting restatement due to noncompliance with any financial
reporting requirement under the securities laws; (2) fraud or intentional
misconduct by any Executive, or any officer or employee that reports to an
Executive was a significant contributing factor to such noncompliance; and (3)
the restated financial statements are issued and completed prior to the issuance
and completion of the financial statements for the third fiscal year following
the Applicable Fiscal Year to which the Bonus relates.  In such circumstances, a
Bonus will be subject to recoupment only to the extent a lesser Bonus would have
been paid to an Executive based upon normalized EBITDA, as restated, and only as
to the net amount of such portion of the Bonus after reduction for the
Executive’s tax liability on that portion of the Bonus.  By accepting a Bonus,
each Executive agrees to promptly make any Bonus reimbursement required by the
Committee in accordance with this section, and that Sun and its affiliates may
deduct from any amounts owed to the executive from time to time (such as wages
or other compensation) any amounts the Executive is required to reimburse Sun
pursuant to this section.  This section does not limit any other remedies Sun or
its affiliates may have available in the circumstances, which may include,
without limitation, dismissing the executive or initiating other disciplinary
procedures.  The provisions of this section are in addition to (and not in lieu
of) any rights to repayment Sun or its affiliates may have under Section 304 of
the Sarbanes-Oxley Act of 2002 and similar provisions of other applicable law,
any of which could in certain circumstances require repayment or forfeiture of
any award under this plan.


5.           Administration.  This plan shall be administered by the Committee,
which shall consist solely of two or more members of the Board of Directors of
Sun who are “outside directors” within the meaning of Treasury Regulation
Section 1.162-27(e)(3) under Section 162(m).  The Committee shall have the same
administrative authority with respect to this plan as provided for under the
Plan.


6.           Section 162(m).  This plan is intended to provide bonuses that
qualify for the performance-based compensation exemption of Section 162(m) that
are not subject to any tax, penalty or interest.  This plan shall be construed
and interpreted consistent with such intent.

 
3

--------------------------------------------------------------------------------

 
